Citation Nr: 0123148	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for a 10 percent 
disability rating for service-connected residuals of a 
meniscectomy with patellofemoral pain syndrome of the left 
knee prior to March 6, 2000.  

2. Entitlement to an earlier effective date for a 10 percent 
disability rating for service-connected residuals of a 
meniscectomy with patellofemoral pain syndrome of the right 
knee prior to March 6, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from August 1980 to February 
1990. 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

In the veteran's VA Form 9, Appeal to the Board, of April 
2001, he requested a hearing before the Board in 
Washington, D.C.  A hearing was scheduled in October 2001 
but the veteran subsequently canceled that hearing and 
requested a hearing in Columbia, South Carolina.  It 
unclear whether the veteran desires a hearing before a 
hearing officer at the RO or a Travel Board hearing.

In view of the foregoing, this case must be returned to the 
RO so that a hearing can be scheduled.  Therefore, this case 
will be REMANDED to the RO for the following: 

The RO contact the veteran and inquire 
whether he desires to schedule a hearing 
before a hearing officer, or a Travel 
Board hearing.  Once the veteran 
indicates his preference, he should be 
scheduled for the hearing and properly 
notified of the time and date of the 
hearing.

If the veteran is provided a hearing before a hearing officer 
at the RO, and after the development has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

If the veteran is provided a Travel Board hearing, the case 
should be returned to the Board immediately thereafter.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


